DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 3-4, 7, 9, 11, 13, and 20 have been amended; amendments to  claims 3, 4, 7, 9, 11 and 20  were to change dependency, the amendment to claim 13 is found in original claim 5.
Claims 1-2, 5-6, and 16-19 have been cancelled.
Claims 23 and 24 have been added, support is found original claim 2 for claims 23 and 24. No new matter has been added.
Claims 3-4, 7-15 and 20-24 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action are withdrawn in view of the amendments to the claims. 

Allowable Subject Matter
Claims 3-4, 7-15, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 13 and 21 are both independent claims and the prior art of record as cited in the previous office action fail to teach nor render obvious the limitation of the reservoir space having a cross section that narrows in a direction of a second contact face. Pinon teaches in Figure 43 wherein the reservoir between the two members 530 and 553 does narrow, however, this is a different embodiment than the cited embodiment. There is no teaching, motivation or suggestion that a skilled artisan could use to make the modification such that the cross section of the reservoir space narrows in a direction of the second contact face. No combination of reference could be combined such that this claim limitation is met with sufficient motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727